i          i      i                                                                        i        i       i




     MEMORANDUM OPINION

                                           No. 04-08-00657-CR

                                         IN RE Ronald WATTS

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and filed: September 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 28, 2008, relator filed a pro se petition for writ of mandamus, complaining that

the respondent has not ruled on his various petitions for writ of habeas corpus. Counsel has been

appointed to represent relator in the trial court. We conclude that appointed counsel for relator is

also his counsel for an original proceeding on the issues presented. Relator is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of

a right to hybrid representation means relator’s pro se petition for writ of mandamus will be treated

as presenting nothing for this court’s consideration. See id.; see also Gray v. Shipley, 877 S.W.2d
806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Consequently, this court has




           1
         This proceeding arises out of Cause Nos. 2007-CR-10592 and 2007-CR-10463, styled The State of Texas v.
Ronald M. Watts, pending in the 144th Judicial District Court, Bexar County, Texas.
                                                                                      04-08-00657-CR

determined that relator is not entitled to the relief sought. Therefore, the petition is DENIED. TEX.

R. APP. P. 52.8(a).

       Relator is encouraged to refrain from filing further pro se petitions regarding his pending

criminal proceeding.

                                              PER CURIAM




DO NOT PUBLISH




                                                 -2-